Citation Nr: 1509123	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a back disorder.




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 through November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran has perfected a timely appeal of that denial.

Testimony was received from the Veteran during a November 2013 video conference hearing.  A transcript of this testimony is associated with the claims file.

The claims file in this case consists of a traditional paper file as well as additional evidence being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All evidence stored in the traditional paper format and electronically have been reviewed and considered together as the whole evidentiary record.




The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his Board hearing, the Veteran and his representative asserted that evidence likely contained in the Veteran's service personnel records would indicate diminished work performance and resulting disciplinary actions that would help support the Veteran's assertions that his claimed disabilities are related in some way to, or were aggravated by, his active duty service.  It appears that the RO did request certain service personnel records, and was told that they were unavailable.  However, VA has a duty with respect to government records to exhaust all efforts to obtain them unless it is established that they do not exist or unavailable.  Given that the request was limited to certain records, the Board finds that a remand is necessary to ensure that all service personal records are requested.  

Notably, the Veteran has asserted in his claims submissions that he has had a history of migraines dating back to his teenage years, prior to service.  Such assertions are supported somewhat by a May 2010 statement from his family member, C.N., who stated that the Veteran did have migraines in his early teens.  Despite these contentions, the January 1979 enlistment examination report contained in the Veteran's service treatment records do not note any abnormalities found on medical examination, nor do they reflect any prior or current medical history reported by the Veteran.

Where, as in this case, no pre-existing disorder is noted upon entry into service, the veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires a showing by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Here, where the Veteran's enlistment examination notes no objective findings of any abnormalities, or any subjectively reported pre-service history of medical problems, the Veteran must be presumed to have been sound at the time of his entry into service.  Although the Veteran alleges that he had migraines prior to his enlistment into service, and such assertions are echoed in a separate statement submitted by his family member, there are no pre-service treatment records in the claims file which substantiate that assertion.  Similarly, the Veteran has not directed VA's attention to any physicians, hospitals, or other medical providers where such treatment took place.  Under the circumstances, the Board concludes that the evidence does not clearly and unmistakably show that the Veteran had pre-service migraines.  As such, the presumption of the Veteran's soundness at the time of his enlistment into service is not rebutted and the Veteran must be presumed to have been sound at the time of his enlistment.

Since the Veteran is presumed to have been sound at the time of his enlistment, the question concerning the Veteran's claim for service connection for migraines is not whether there was an aggravation of a pre-service injury during service, but rather, whether the Veteran's current back condition is related in some way to an injury, illness, or event that occurred during his active duty service.  38 C.F.R. § 3.303.  In other words, the question in this case is whether the Veteran's current headaches are related in some way to the in-service May 1979 headaches, his in-service March 1980 left eye laceration injury, or to some other injury, illness, or event during his active duty service.

Subject to the foregoing, the evidence shows that the Veteran was treated during service in May 1979 for apparent tension headaches.  Post-service records document that the Veteran has received periodic and ongoing treatment for headaches diagnosed as migraines.  In September 2010, the Veteran underwent a VA examination of his claimed headaches.  In the corresponding report, the VA examiner opined on the one hand that it is less likely as not that the Veteran's migraines were caused by or resulted from his complaints during service; however, on the other hand, acknowledged in his rationale that the Veteran's in-service headaches appeared to have a migraine component of a unilateral nature.  Given the apparent contradiction in the VA examiner's stated conclusion and the provided rationale, the September 2010 opinion is inadequate.  For this reason, the Veteran should be arranged to undergo a new VA examination of his current headaches to determine their nature and whether they are related in any way to the Veteran's active duty service, to include the headaches that were treated during service in May 1979 and/or the March 1980 laceration injury.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed disabilities since August 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his service connection claims.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his service personnel records and to arrange a new VA examination of his claimed migraines.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his disabilities since August 2012.

2.  Request all available service personnel records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  If any records are found to be unavailable, a formal finding of unavailability must be associated with the claims file.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed migraines.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should note that the Veteran was treated during service in May 1979 for headaches diagnosed as being tension type; that the Veteran also contends that he sustained head trauma in an in-service incident in which he sustained a laceration over his eye; and, that the Veteran was treated during service in March 1980 for a laceration sustained over his left eye in an apparent fall. 

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed migraines.  For any diagnosed disorder, the examiner should also consider and address the following questions:

	(a) Was the current diagnosed disorder at least as 	likely as not (a 50 percent probability or greater) 	sustained by the Veteran during his active duty 	service?

	(b) is it at least as likely as not that the current 	diagnosed disorder was caused by or resulted from an 	injury, event, or illness sustained by the Veteran 	during his active duty service, to include his March 	1979 headaches and March 1980 laceration injury?

	(c) do you concur with the previous September 2010 	VA examiner's observation that the Veteran's in-	service headaches in March 1979 had a migraine 	component of a unilateral nature?  If so, how does that 	factor into your opinion as to whether the Veteran's 	current headaches are related to his in-service 	headaches?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, service personnel records (if obtained), post-service treatment records, hearing testimony, and previous September 2010 VA examination.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for migraines, depression, PTSD, hypertension, gout, varicose veins, hepatitis C, a neck disorder, and a back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




